Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Degoul et al. (2008/0006491).  See IDS filed 3/9/22.
Degoul et al. Figs. 1 and 5 show a power supply (1) for an energy management and monitoring unit (22-27; Fig. 5 [0089]), comprising: a line arrangement with multiple lines (LE1 and LE2; Fig. 1) representing inputs or outputs, each of which comprises at least one power line (LE1 or LE2) for supplying power; a merging unit (I3; Fig. 1 [0055]) to combine the power lines of the line arrangement to a total voltage (note that one of I1 or I2 is always closed, thus closing I3 merges LE1 and LE2 at LI); and a splitting unit (I4, I5, ect.) configured to split the total voltage into at least two redundant voltages (S1-
Fig. 1 further shows a single common voltage line (via I1) arranged between the merging unit and the splitting unit to provide the total voltage to the splitting unit so that a non-zero total voltage is supplied to the splitting unit as long as at least one power line provides supplying power as recited in claim 10.  Note that one of I1 or I2 is always closed, thus one of I1 or I2 is always the claimed single common voltage line.
The line arrangement comprises at least one fuse or switch (I1-I5) to prevent an adverse effect of a possible short on at least one of the multiples lines as recited in claim 11.
The at least one fuse or switch comprises at least one diode (see Figs. 11 and 12) for preventing a voltage drop when the short occurs as recited in claim 12.
The splitting unit may comprise at least two voltage converters (15; Fig. 1; note that there may be any number of converters [0049]-[0050]) for providing a voltage conversion of the total voltage on the common voltage line into the redundant voltages supplied on separate voltage lines as recited in claim 13.
The voltage converters may include one or more DC/DC converters [0050] as recited in claim 14.
The merging unit and/or the splitting unit are integrated into one (1; Fig. 1) or distributed in more units as recited in claim 15.
The reference is directed toward a vehicle [0041] as recited in claim 16.
The circuit as described performs the method recited in claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849